Citation Nr: 1811635	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left shoulder tendonitis and if so, whether service connection for a left shoulder disorder is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 1993 and from February 2003 to August 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the case was remanded in order to afford the Veteran his requested Board hearing.  Thereafter, in November 2017 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the November 2013 supplemental statement of the case as well as VA treatment records added to the file that day.  38 C.F.R.§ 20.1304(c) (2017).  Additionally, at such time, the undersigned held the record open for 60 days for the receipt of additional evidence, which the Veteran submitted in January 2018.  38 U.S.C. 7105(e) (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider all newly received evidence.

The reopened claim for service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in June 2010, the AOJ determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for left shoulder tendonitis.

2.  Evidence added to the record since the final June 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left shoulder tendonitis.


CONCLUSION OF LAW

1.  The June 2010 rating decision that determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for left shoulder tendonitis is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder tendonitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for left shoulder tendonitis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

By way of background, the Veteran filed his original claim for service connection for left shoulder tendonitis in February 2004.  A July 2004 rating decision considered the Veteran's service treatment records, post-service VA treatment records, and a July 2004 VA examination, and denied such claim on the basis that there was no evidence of a current disability related to his in-service treatment for tendonitis.  Following the receipt of additional records from the service department, the claim was again denied in a December 2004 rating decision on the same basis.  

Thereafter, the Veteran filed an application to reopen his previously denied claim in October 2009.  In a May 2010 rating decision, the AOJ considered additional post-service VA treatment records, and determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for left shoulder tendonitis.  The Veteran was advised of such decision and his appellate rights in June 2010; however, he did not enter a notice of disagreement as to such decision.  Rather, he filed an application to reopen such claim in April 2011.  Furthermore, no additional evidence pertinent to the issue was physically or constructively received within one year of the decision, and no service department records were subsequently associated with the record.  Thus, the June 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the issuance of the June 2010 rating decision, additional evidence, to include VA treatment records and a September 2012 VA examination report, demonstrating a current diagnosis of a left shoulder disorder, to include degenerative joint disease.  Furthermore, opinions rendered in August 2012, September 2012, and August 2013 address the etiology of such disorder.  Therefore, as such newly received evidence is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left shoulder tendonitis, the Board finds that it is new and material.  Accordingly, the claim of entitlement to service connection for left shoulder tendonitis is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left shoulder tendonitis is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a left shoulder disorder so that he is afforded every possible consideration. 38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159.

By way of background, an August 2003 VA treatment record dated during the Veteran's period of active duty reflects that he complained of shoulder pain after lifting and throwing duffle bags.  The assessment was tendonitis.  However, a July 2004 VA examination revealed a normal left shoulder, and found that the tendonitis had resolved.  In August 2012 and August 2013 records, the Veteran's VA treatment provider noted the August 2003 report of a left shoulder injury during service, and that he had complained of left shoulder pain since his first visit in October 2010.  The treatment provider stated that it was more likely than not that the Veteran's left shoulder pain is related to his military service.  However, he did not provide a rationale for such opinion, or address the fact that the July 2004 VA examination revealed a normal left shoulder.  At a September 2012 VA examination, the examiner noted an in-service shoulder injury and diagnosis of tendonitis as well as current complaints of shoulder pain and other symptomatology.  The examiner opined, based on a lack of complaints or treatment during the intervening period, that the Veteran's tendonitis had resolved and any current pain had its onset following service and could possibly be related to a cervical condition, as the Veteran was experiencing pain bilaterally. 

However, since the September 2012 VA examination, imaging of the Veteran's shoulder has shown mild degenerative joint disease and possible bursitis.  Imaging of the Veteran's cervical spine has also been performed, but was negative for any significant findings.  As such, the record establishes that the Veteran has a current diagnosis of left shoulder degenerative joint disease and possibly bursitis, conditions that were not noted at the time of the September 2012 VA examination.  Therefore, the Board finds that an addendum opinion addressing the etiology of such disorders is necessary.    

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's September 2012 shoulder examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record and identify all current diagnoses referable to the Veteran's left shoulder, to include degenerative joint disease and possible bursitis. 

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed left shoulder disorder is related to the Veteran's military service, to include his left shoulder tendonitis, diagnosed in August 2003, as a result of lifting and throwing duffle bags.

In offering such opinion, the examiner should consider the neck and shoulder imaging reports referenced above, the July 2004 and September 2012 VA examination reports, and the Veteran's VA physician's statements offered in August 2012 and August 2013.

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


